In this case defendants-appellants moved for and were granted an appeal herein to this court.
Plaintiff's petition alleges damages, sustained by him, to the extent of $4,000 on account of a trespass on land, slander, libel, humiliation, etc., and prays for judgment for that amount against Alphonse Authement, school board of the parish of Terrebonne, and Baker Smith, in solido, on that account. No part of the amount claimed is for physical injuries.
This court has no jurisdiction of the amount in dispute. The appeal has been brought to the wrong court. It should have been taken to the Supreme Court. Acting under the provisions of Act No. 19 of 1912, the appeal will be transferred to the Supreme Court.
It is therefore ordered that the clerk of this court return this record to the clerk of the district at Houma, La., that the clerk of said district court make triplicate copies of this record, as required for appeals to the Supreme Court, and that the transcripts be filed in the Supreme Court on November 6, 1933.
It is further ordered that certified copies of this order be made by the clerk of the said district court; one addressed to the plaintiff, Henry Liner, and one addressed to each of the defendants, Alphonse Authement, school board of the parish of Terrebonne, and Baker Smith, upon receipt of this order, and that the sheriff of the parish of Terrebonne serve said certified copies of this order, without delay, upon each of said parties, making due return as the law directs.